PER CURIAM.
Edward Bryan Lofley appeals the judgments and sentences for three counts of dealing in stolen property. We affirm the judgments on all the counts and the sentences imposed on counts two and three. However, we reverse and remand for re-sentencing on count one. On count one the appellant was sentenced to seventeen years in prison, a sentence in excess of the maximum allowed by law for a second degree felony. Although there is some limited discussion at sentencing regarding habitual offender sentencing, there is no indication in the record that the appellant was sentenced as a habitual offender.
Reversed and remanded for resentencing on count one.
HALL, A.C.J., and PATTERSON and BLUE, JJ., concur.